Citation Nr: 0738869	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, and, if so, 
whether service connection is warranted.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963, with additional unverified service in the U.S. 
Army Reserves.  He died in June 2001 and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Muskogee, Oklahoma, which denied reopening for a claim 
for service connection for the cause of the veteran's death 
and denied entitlement to death pension benefits.  

The Board notes that the appellant's September 2004 claim was 
made using the general VA form requesting cause of death, 
death pension, accrued benefits and Dependents and Indemnity 
Compensation under 38 U.S.C.A. § 1318.  The October 2004 VCAA 
notice letter sent to the appellant listed all four of these 
issues.  The January 2005 decision in this case, however, 
addressed only cause of death and death pension.  The matters 
of accrued benefits and 38 U.S.C.A. § 1318 benefits are 
REFERRED to the RO for appropriate action.

The appellant submitted an August 2005 statement which was 
ambiguous in indicating whether she wished to have a hearing 
before the Board.  In a December 2005 statement, she 
indicated that she wanted to proceed on the appeal.  The 
Board will proceed to consider the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  For 
petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet.App. 1 
(2006). 

While this case has been pending, the U.S. Court of Appeals 
for Veterans Claims (Court) held that in the context of a 
claim for service connection for the cause of the veteran's 
death benefits, section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a cause of death claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a cause of 
death claim based on a condition not yet service connected.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

While the October 2004 notice in this case is in conformity 
with Kent, supra, the notice provided to the appellant in 
this case does not meet the Hupp standard.  It failed to 
provide notice of evidence and information required to 
substantiate a service connection for the cause of the 
veteran's death claim based on a condition not yet service 
connected.  The Board must remand to provide Hupp compliant 
notice of the requirements for 38 U.S.C.A. § 1310 claims.

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's non-service-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 
3.3(b)(4) (2007).  An appellant is entitled to these benefits 
if the veteran served on active duty for 90 consecutive days 
or more, part of which was during a period of war; or, if the 
veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a 
disability determined to be service-connected, which would 
have justified a discharge for disability; and, if the 
appellant meets specific income and net worth requirements.  
38 U.S.C.A. § 1541.  In computing the necessary active 
service, broken periods of service may be aggregated to total 
90 days during one or more periods of war.  38 C.F.R. § 3.16.  

The RO denied this claim because the veteran's active duty 
service as reflected on his DD 214 did not fall within a 
period of war as defined by 38 C.F.R. § 3.2(f).  The Board 
notes that the veteran was enlisted in the U.S. Army Reserves 
for many years after service.  The appellant has indicated 
that the veteran separated from the Reserves in 1994.  Active 
duty for training (ACDUTRA) also qualifies as active duty for 
VA benefits purposes.  See 38 C.F.R. § 3.6.  The RO did not 
associate the veteran's Reserve personnel records to 
determine whether he had an aggregate of 90 days of 
qualifying active duty service within one or more periods of 
war.  The Board must remand to obtain the veteran's Reserve 
personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Hupp, supra, with respect to the 
38 U.S.C.A. § 1310 claim.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.

2.  The RO should obtain the veteran's 
Reserve personnel records showing any 
dates of service, such as ACDUTRA, which 
qualifies as active duty service.  All 
efforts to obtain these records should be 
fully documented, and the RO should record 
in the claims file a negative response if 
records are not available.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant 
should be furnished a SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

